DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Specification

2.	Examiner requests Applicants to update status of related application as mentioned in specification, paragraph 0001.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,670 in view of Ljung et al. [ US  

Claim 1 of current application
Claims 1, and 2  of patent no. 10,587,670
a method comprising: determining a route of a mobile device over which the mobile device is determined to be receiving streaming content
A method, comprising: determining a route of a user having a mobile 
Device
generating a buffering plan for the route, by the mobile device, by

Identify each cell tower provides the service coverage for the mobile device via which to receive the streaming content in an associated portion of the route
identifying network coverage availability of the route
predicting a network coverage availability of the route by predicting, for each cell tower, a respective adjusted bandwidth available to provide the service coverage to the mobile device in the associated portion of the route
predicting the route of the user based on a historical route

calculating a coverage buffer size to provide uninterrupted play 
of the streaming content by the mobile device based on a physical speed of the mobile device and the network coverage availability of the route
calculating, for each cell tower, a respective adjusted bit rate by which to receive the streaming content via the cell tower in the associated portion of the route to maintain at least the coverage buffer size
calculating a coverage bit rate based on the coverage buffer size


However, the ‘117 does not specifically disclose a plurality of cell towers; and identifying a plurality of cell towers predicted to provide service coverage for the mobile device as it travels along the route.  Ljung discloses a plurality of cell towers [ i.e. multiple cells ] [ 1102, 1103, Figure 11 ]; and  identifying a plurality of cell towers predicted to provide service coverage for the mobile device as it travels along the route [ i.e. more than one cell covers the geographic area ] [ paragraphs 0132, and 0134 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of ‘117 and Ljung because the teaching of Ljung would enable to indicate size and/or timing of .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [ US Patent Application No 2018/0007161 ], in view of Ljung et al. [ US Patent Application No 2018/0255117 ].

4.	As per claim 1, Hwang discloses the invention as claimed including a method comprising:
determining a route of a mobile device over which the mobile device is determined to be receiving streaming content [ i.e. determining a route that is expected to be traveled by the vehicle ] [ 802, Figure 8A; Abstract; and paragraphs 0065, and 0081 ]; and

identify each cell tower provides the service coverage for the mobile device via which to receive the streaming content in an associated portion of the route [ i.e. identifies buffering zones along route having high connectivity ] [ paragraph 0081 ];
predicting a network coverage availability of the route by predicting, for each cell tower, a respective adjusted bandwidth available to provide the service coverage to the mobile device in the associated portion of the route [ i.e. by analyzing in advance one or more selected factors, the availability of network connectivity along a selected vehicle travel route ] [ paragraphs 0066, 0071, and 0091 ];
calculating a coverage buffer size to provide uninterrupted play of the streaming content by the mobile device over the route based at least on the predicted network coverage availability of the route [ i.e. estimate of the amount of data to pre-fetch in the buffering zone, the amount of pre-fetched data to buffer may be selected in order to ensure that enough data is stored in memory to last for the duration of the vehicle’s time within the upcoming dead zone ] [ Figure 6; and paragraphs 0070, 0081 and 0083 ]; and
calculating, for each cell tower, a respective adjusted bit rate by which to receive the streaming content via the cell tower in the associated portion of the route to maintain at least the 
Hwang does not specifically disclose 
a plurality of cell towers; and 
identifying a plurality of cell towers predicted to provide service coverage for the mobile device as it travels along the route.
Ljung discloses
a plurality of cell towers [ i.e. multiple cells ] [ 1102, 1103, Figure 11 ]; and 
identifying a plurality of cell towers predicted to provide service coverage for the mobile device as it travels along the route [ i.e. more than one cell covers the geographic area ] [ paragraphs 0132, and 0134 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang and Ljung because the teaching of Ljung would enable to indicate size and/or timing of recommended buffer refilling in order to handle high traffic load situations or other aspects related to issues, e.g. due to terminal mobility [ Ljung, paragraph 0132 ].

5.	As per claim 2, Hwang discloses requesting, by the mobile device as it travels the route, prior to reaching each associated portion of the route, the respective adjusted bit rate for the cell 

6.	As per claim 3, Hwang discloses wherein calculating the coverage buffer size comprises: calculating, for each associated portion of the route, a respective coverage buffer size to provide uninterrupted play of the streaming content by the mobile device over at least the associated portion of the route based at least on a respective predicted physical speed of the mobile device in the associated portion of the route and the predicted network coverage availability associated with the associated portion of the route [ i.e. driving speed of the vehicle ] [ paragraphs 0074, and 0087 ].

7.	As per claim 4, Hwang discloses wherein: the respective adjusted bit rate for a first cell tower is calculated to receive the streaming content via the first cell tower in a first associated portion of the route to maintain the respective coverage buffer size for a second associated portion of the route to be reached by the mobile device subsequent to passing through the first associated portion of the route [ i.e. proactively pre-fetches portions of the active or planned video stream while the vehicle is in buffering zone and before the vehicle enters a dead zone ] [ paragraphs 0075, and 0090 ].



9.	As per claim 7, Hwang discloses wherein calculating the coverage buffer size is based further on a predicted duration of time for the mobile device to be serviced by each cell tower based on a predicted physical speed of the mobile device in each associated portion of the route [  i.e. factors such as vehicle driving speed, traffic along the selected route ] [ paragraphs 0074, and 0087 ].

10.	As per claims 11-15, and 17, they are rejected for similar reasons as stated above in claims 1-5, and 7.

11.	Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [ US Patent Application No 2018/0007161 ], in view of Ljung et al. [ US Patent Application No 2018/0255117 ], and further in view of Smith [ US Patent Application No 2006/0136581 ].



13.	As per claim 10, Smith discloses wherein the nominal bit rate is constant across the entire route [ i.e. continue to deliver the information at the nominal rate ] [ paragraph 0090 ].

14.	As per claims 19, and 20, they are rejected for similar reasons as stated above in claims 9, and 10.

Allowable Subject Matter

15.	Claims 6, 8, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446